Citation Nr: 1824101	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  13-03 283A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a recurrent oral cavity disorder, to include post-operative paresthesia of the mouth.

2.  Entitlement to an initial rating in excess of 10 percent for the lumbar spine degenerative changes.

3.  Entitlement to an initial compensable rating for the right hip degenerative arthritis prior to July 5, 2013. 

4.  Entitlement to an initial rating in excess of 10 percent for the right hip degenerative beginning July 5, 2013. 

5.  Entitlement to an initial compensable rating for the left hip arthritis prior to November 21, 2012. 

6.  Entitlement to an initial rating in excess of 10 percent for the left hip arthritis beginning November 21, 2012. 
7.  Entitlement to a rating in excess of 10 percent for the right wrist carpal tunnel syndrome (CTS).

8.  Entitlement to a rating in excess of 10 percent for the left wrist carpal tunnel syndrome (CTS).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 2007 to August 2010, including service in Afghanistan.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and November 2014 rating decisions issued by a VA RO. 

During the pendency of the appeal, a March 2014 rating decision increased the rating for the right and left hip arthritis from noncompensable to 10 percent effective July 5, 2013 (right hip) and November 21, 2012 (left hip).  When a Veteran seeks an increased rating, it is generally presumed that the maximum benefit allowed is sought, and a claim remains in controversy where less than the maximum benefit is awarded. AB v. Brown, 6 Vet. App. 35 (1993).

The Board remanded the appeal in September 2015 for further development of the record.  The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

Remand is required to complete the actions directed in the September 2015 Board remand in relation to all claims with the exception of bilateral carpal tunnel syndrome.  Stegall v. West, 11 Vet. App. 268 (1998).  Additionally, the Veteran has asserted a worsening of his bilateral carpal tunnel syndreoem since he was last examined in November 2014, warranting an updated examination.  See August 2017 VA Form 9.  Any outsanding treatment records should also be secured.

These claims are REMANDED for the following action:

1. Obtain all outstanding VA treatment records.

2. Obtain any outstanding relevant private treatment records.

3. Then schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed recurrent oral cavity paresthesia.  All indicated tests and studies should be performed and the clinical findings should be reported in detail.  A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions.  After reviewing the entire record, the examiner should provide an opinion with supporting explanations as to the following: 

(A) Does the Veteran have a recurrent dental/neurological disorder?  If so, please identify the disorder(s).  If no recurrent paresthesia is identified, the examiner must specifically state that fact.

(B) Is it at least as likely as not (50 percent or greater probability that any currently diagnosed recurrent dental/neurological disorder had its onset during active service; is related to the Veteran's in-service U3 paresthesia; or otherwise originated during active service?

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:

*July and August 2009 service treatment records reflect that the Veteran experienced paresthesia following extraction of wisdom teeth.

*a January 2010 service treatment record reflects that the Veteran had teeth extracted.  Thereafter he experienced right U3 paresthesia.  Follow-up treatment reflected that the Veteran continued to experience paresthesia on the right.  The impression was history of neuropraxia/axonotmesis. 

*VA examination report of April 2010 documents the Veteran's complaint of residual numbness of the right chin subsequent to a local dental anesthetic procedure.  He complained of numbness and that his "mouth veered to the left." On examination, there was no pathology to render a diagnosis.
A robust rationale is requested for any opinion furnished.

4.  Then schedule the Veteran for a VA examination to determine the current nature and severity of his lumbar spine disability.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

The examiner should conduct all indicated tests and studies, to include range of motion studies.  The joints involved should be tested for pain (1) on active motion, (2) on passive motion, (3) in weight-bearing, and (4) in nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

Considering the Veteran's reported history, please also provide an opinion describing functional impairment of the Veteran's lumbar spine due to flare-ups, accounting for pain, incoordination, weakened movement, and excess fatigability on use, and, to the extent possible, report such impairment in terms of additional degrees of limitation of motion.  If unable to provide such an opinion without resorting to speculation, please provide a rationale for this conclusion, with specific consideration of the instructions in the VA Clinician's Guide to estimate, "per [the] veteran," what extent, if any, flare-ups affect functional impairment.  The examiner must include a discussion of any specific facts that cannot be determined if unable to opine without speculation.
A complete rationale shall be given for all opinions and conclusions expressed.

As indicated above, the examiner should review the record in conjunction with commenting on the severity of the Veteran's lumbar spine degenerative changes; however, his or her attention is drawn to the following:

*VA examination report of April 2010 documents the Veteran's complaint of spinal stiffness, fatigue, spasms and decreased motion. He reported that his spine disability did not cause pain and had not caused incapacitation.  He stated that he did not experience any overall functional impairment from his spine disability. On examination he had full range of motion of the thoracolumbar spine and normal curves of the spine.  There was no additional limitation with repetition.  

*July 2013 VA physical therapy treatment record documents the Veteran's complaint of chronic low back pain with exacerbation suggestive of degenerative disc disease and facet joint syndrome.  He stated that he experienced pain mostly in the morning or at rest. 

*October 2015 VA emergency department treatment record documents the Veteran's complaint of low back pain of one week duration. Objectively, he exhibited tenderness to palpation on the left flank and lumbar area.  He was provided Toradol and Kenalog and after reporting that he felt better was discharged home with Methocarbamol and meloxicam.  He was instructed to return if his symptoms persisted. 

5.  Then schedule the Veteran for a VA examination to determine the current nature and severity of his right and left hip disabilities.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

The examiner should conduct all indicated tests and studies, to include range of motion studies.  The joints involved should be tested for pain (1) on active motion, (2) on passive motion, (3) in weight-bearing, and (4) in nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

Considering the Veteran's reported history, please also provide an opinion describing functional impairment of the Veteran's right and left hip due to flare-ups, accounting for pain, incoordination, weakened movement, and excess fatigability on use, and, to the extent possible, report such impairment in terms of additional degrees of limitation of motion.  If unable to provide such an opinion without resorting to speculation, please provide a rationale for this conclusion, with specific consideration of the instructions in the VA Clinician's Guide to estimate, "per [the] veteran," what extent, if any, flare-ups affect functional impairment.  The examiner must include a discussion of any specific facts that cannot be determined if unable to opine without speculation.
 A complete rationale shall be given for all opinions and conclusions expressed.

As indicated above, the examiner should review the record in conjunction with commenting on the severity of the Veteran's right and left hip disabilities; however, his or her attention is drawn to the following:

*VA examination report of April 2010 documents the Veteran's report of hip stiffness, giving way, lack of endurance, fatigability and pain.  He reported that he did not experience any flare-ups. He reported no difficulty with walking or standing.  His hip disability had not resulted in any incapacitation and he reported that he did not experience any overall functional impairment attributable to his hip disability.  Objectively, he had full range of motion of the hips, bilaterally. There was no additional limitation with repetition.   

*November 2012 VA treatment record documents the Veteran's complaint of left hip pain with limitation of movement, worse at nights.  Objectively he had left hip tenderness and pain with abduction of the leg 

*July 2013 VA treatment record documents the Veteran's complaint of pain at the anterior pelvis on the right side during ambulation and flexion of the hip.  He was provided hip flexor stretching exercises. 

6.  Schedule the Veteran for a VA peripheral nerves examination to assist in determining the nature and severity of the right and left wrist carpal tunnel syndrome.  The entire claims file should be made available to, and be reviewed by, the VA examiner. All appropriate tests, studies, and consultation, including any pertinent diagnostic imaging and radiography, should be accomplished and all clinical findings should be reported in detail.

The examiner should specifically comment on whether the right and left wrist carpal tunnel syndrome is productive of complete or incomplete paralysis of the median nerve and the degree of severity of such, i.e., mild moderate, severe.  

As indicated above, the examiner should review the record in conjunction with commenting on the severity of the Veteran's right and left wrist disabilities; however, his or her attention is drawn to the following:

*VA examination report of April 2010 documents the Veteran's report that he experienced constant tingling and numbness of the fingers at the thumb, index and middle fingers bilaterally.  He reported no weakness of the fingers.  He reported that he did not experience any overall functional impairment due to his right and left wrist carpal tunnel syndrome. 

*VA examination report of November 2014 reflects the Veteran's complaint that he experienced numbness when he rested his hand in certain positions and that he experienced constant discomfort in the wrist area. Objectively, the examiner indicated that the Veteran had mild incomplete paralysis of the median nerve on the right and left. 

7.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

